      Case: 3:20-cv-00335-NBB-DAS Doc #: 17 Filed: 06/17/21 1 of 4 PageID #: 38




                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                     OXFORD DIVISION

JEFFERY D. RUFFIN                                                                                  PLAINTIFF

V.                                                      CIVIL ACTION NO. 3:20-CV-00335-NBB-DAS

OFFICER M. PORTER, et al.                                                                      DEFENDANTS

                               MEMORANDUM OPINION AND ORDER

        This matter is before the Court, sua sponte, for consideration of dismissal as to certain

defendants. Jeffery D. Ruffin, an inmate housed at the Marshall County Correctional Facility in

Holly Springs, Mississippi, filed the instant pro se civil rights action pursuant to 42 U.S.C. §

1983 against Officer M. Porter, Sgt. L. Pigeon, D. Warden B. Tyler, and Warden J.J. Williams.

Having fully considered the allegations and the applicable authority, the Court finds that Ruffin’s

claims against Defendants Sgt. L. Pigeon, D. Warden B. Tyler, and Warden J.J. Williams should

be dismissed.

                                                  Screening Standards

        Because Ruffin has been permitted to proceed in forma pauperis in this action, 1 his

claims are subject to sua sponte dismissal under the Prison Litigation Reform Act (“PLRA”).

See 28 U.S.C. § 1915(e)(2).2 Pursuant to the PLRA, the Court is obligated to evaluate the

complaint and dismiss if it is “frivolous or malicious,” if it “fails to state a claim upon which

relief may be granted,” or if it “seeks monetary relief against a defendant who is immune from

such relief.” Id. A claim is frivolous if it “lacks an arguable basis either in law or fact.” Neitzke

v. Williams, 490 U.S. 319, 325 (1989). A complaint fails to state a claim upon which relief may



1
 See Doc. #7.
2
 See also 28 U.S.C. § 1915A (subjecting prisoner complaint to preliminary screening regardless of in forma pauperis
status).
      Case: 3:20-cv-00335-NBB-DAS Doc #: 17 Filed: 06/17/21 2 of 4 PageID #: 39




be granted if relief could not be granted to the plaintiff “under any set of facts that would be

proven consistent with the allegations” in the complaint. Bradley v. Puckett, 157 F.3d 1022,

1025 (5th Cir. 1998) (citation omitted); see Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007) (complaint fails to state a claim only where it does not plead “enough facts to state a

claim to relief that is plausible on its face”).

                                         Plaintiff’s Allegations

        Ruffin contends that a fellow inmate, Rickie Smith, assaulted him. Prior to the assault,

Ruffin overheard Smith tell Defendant Officer M. Porter, to “just lock the door and walk away[,]

we [are] going to be[a]t the bitch ass for you.” Officer Porter then walked away from the zone,

leaving Ruffin alone with Smith and at least two other inmates.

        Smith began the altercation by punching Ruffin with a closed fist in the left side of his

face. Ruffin walked away to put something on his bunk, but immediately returned to continue

the fight, finding Smith holding a coffee mug. Smith struck Ruffin’s head with the mug four to

five times before the mug shattered.

        Two other inmates then broke up the fight, but Smith put his hand in Ruffin’s mouth,

pulling his lower jaw and cutting Ruffin’s gums with his fingernails. The two paused their

altercation for a moment while Ruffin went to take a look at his mouth. During that time, Smith

retrieved a lock from his belongings, placed it in a sock, and used it to beat Ruffin’s right ear.

        Soon after, officers opened the zone door and allowed Smith to exit. By that time, Ruffin

was covered in blood and subsequently transported to the local hospital where medical personnel

stitched up his ear. When Ruffin returned from the hospital, he was written a Rule Violation

Report for the incident and placed in lockdown for a period of twenty days.




                                                   2
      Case: 3:20-cv-00335-NBB-DAS Doc #: 17 Filed: 06/17/21 3 of 4 PageID #: 40




                                                Discussion

        A plaintiff proceeding under 42 U.S.C. § 1983 cannot establish that a government official

violated the plaintiff’s constitutional rights simply by virtue of the official’s role as a supervisor.

Monell v. Department of Social Services, 436 U.S. 658, 691 (1978). Moreover, a plaintiff may not

proceed against a prison official based solely on the official’s participation in the prison grievance

process. Dehghani v. Vogelgesang, 226 F. App’x 404, 406 (5th Cir. 2007). Instead, to state a valid

claim under Section 1983, a plaintiff must “identify defendants who are either personally involved in

the constitutional violation or whose acts are causally connected to the constitutional violation

alleged.” Woods v. Edwards, 51 F.3d 577, 583 (5th Cir. 1995) (citing Lozano v. Smith, 718 F.2d 756,

768 (5th Cir. 1983)).

        Ruffin asserts a claim for failure to protect him from violence at the hands of his fellow

inmates, but his allegations as to Defendants Sgt. L. Pigeon, D. Warden B. Tyler, and Warden

J.J. Williams fail to establish any personal involvement in the alleged assault. Ruffin asserts that

D. Warden B. Tyler investigated the incident after it occurred and that he told Warden J.J.

Williams about the incident after the fact. He further notes that Warden J. J. Williams is “over

the prison.” Thus, Ruffin clearly named D. Warden B. Tyler and Warden J.J. Williams as

Defendants merely because of their supervisory roles at the facility. As to Sgt. L. Pigeon, Ruffin

alleges only that he was involved in the facility’s internal grievance procedure, again, after the

alleged physical altercation.

         In sum, Ruffin’s allegations against Defendants Sgt. L. Pigeon, D. Warden B. Tyler, and

Warden J.J. Williams fail to establish the requisite personal involvement in the alleged constitutional

violation(s). See Woods, 51 F.3d at 583. Rather, it is clear that they have been named defendants

in this action merely due to their positions of authority at the correctional facility; thus, they



                                                      3
      Case: 3:20-cv-00335-NBB-DAS Doc #: 17 Filed: 06/17/21 4 of 4 PageID #: 41




should be dismissed from this action. See Oliver v. Scott, 276 F.3d 736, 742 n.6 (5th Cir. 2002)

(Section 1983 does not allow a supervisory official to be held liable for the actions of their

subordinates); see also Thompson v. Steele, 709 F.2d 381, 382 (5th Cir. 1983) (“Personal

involvement is an essential element of a civil rights cause of action.”).

                                                Conclusion

       Based on the foregoing discussion, the Court finds that Ruffin’s allegations against

Defendants Sgt. L. Pigeon, D. Warden B. Tyler, and Warden J.J. Williams fail to state a claim

upon which relief can be granted. 28 U.S.C. § 1915(e)(2)(B)(ii). Accordingly, Ruffin’s claims

against these Defendants will be DISMISSED with prejudice. A final judgment in accordance

with this opinion will issue this day.

       SO ORDERED, this the 17th day of June, 2021.

                                              /s/ Neal Biggers __________________
                                              NEAL B. BIGGERS, JR.
                                              UNITED STATES DISTRICT JUDGE




                                                  4
